t c summary opinion united_states tax_court john sanger ringbloom petitioner v commissioner of internal revenue respondent docket no 139-13s filed date john sanger ringbloom pro_se patsy a clarke and sharan sekhon student for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for and rule references are to the tax_court continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in oregon the sole issue for decision is whether petitioner is entitled to an alimony deduction in excess of the dollar_figure that respondent conceded background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i petitioner’s marriage and divorce petitioner married beatrix ringbloom in date the couple legally_separated in date and they were divorced in date ii agreed amended decree of legal_separation in date when petitioner was unemployed he and ms ringbloom executed an agreed amended decree of legal_separation amended decree to continued rules_of_practice and procedure monetary amounts are rounded to the nearest dollar ensure that ms ringbloom would receive spousal maintenance payments specifically petitioner agreed to make monthly maintenance payments of dollar_figure to ms ringbloom including an advance_payment in the form of a transfer of an interest in his individual_retirement_account ira the amended decree states in relevant part the husband has agreed to a prepayment of spousal maintenance for a period of months the husband is transferring his interest in his ira totalling dollar_figure for months of spousal maintenance payments the husband’s first transfer payment after entry of this order shall be due on sept exhibit m to the amended decree states that maintenance payments are considered taxable_income to ms ringbloom and tax deductible by petitioner further petitioner’s obligation to make maintenance payments would terminate upon ms ringbloom’s remarriage or death petitioner complied with the amended decree and transferred an interest in his ira totaling dollar_figure to ms ringbloom in date while petitioner could not recall whether he had claimed a deduction on his federal_income_tax return for alimony paid respondent’s records indicate that he did not petitioner testified that after the transfer ms ringbloom made monthly withdrawals of dollar_figure from the ira presumably until dollar_figure was exhausted the record however does not reflect the timing or the amounts of any payments or distributions from the ira to ms ringbloom petitioner made monthly maintenance payments by check to ms ringbloom during the last four months of iii tax_return petitioner timely filed a form_1040 u s individual_income_tax_return for deducting dollar_figure for alimony paid petitioner computed the deduction by multiplying dollar_figure his monthly alimony obligation by months in an effort to account for amounts that he assumed ms ringbloom withdrew from the ira in and cash payments that he made to her during the last four months of the year iv developments at trial respondent conceded at trial that petitioner paid dollar_figure in alimony to ms ringbloom by check in respondent maintained however that any amounts that ms ringbloom may have withdrawn from the ira during did not qualify as alimony paid_by petitioner for that year petitioner does not assert that he paid any more than dollar_figure by check to ms ringbloom in the record does not include copies of ms ringbloom’s federal_income_tax continued discussion i burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and taxpayers generally bear the burden of proving their entitlement to any deductions they claim rule a 290_us_111 503_us_79 petitioner does not contend that the burden_of_proof should be shifted to respondent under sec_7491 ii nonrecognition of ira transfer as a general_rule no gain_or_loss is recognized on a transfer of property from an individual to his or her former spouse if the transfer is incident_to_divorce sec_1041 in accord with this proposition sec_408 provides transfer of account incident_to_divorce --the transfer of an individual’s interest in an individual_retirement_account or an individual_retirement_annuity to his spouse or former spouse under_a_divorce_or_separation_instrument described in subparagraph a of sec_71 is not to be considered a taxable transfer made by such individual notwithstanding any other provision of this subtitle and such interest at the time of the transfer is to be treated as an individual_retirement_account of such spouse and not of such continued return for or and the parties did not provide any other documentation identifying the income if any that she reported in respect of alimony or separate_maintenance payments that she received in and individual thereafter such account or annuity for purposes of this subtitle is to be treated as maintained for the benefit of such spouse consistent with sec_408 the transfer of an interest in petitioner’s ira to ms ringbloom in date in accordance with the provisions of the amended decree was a nontaxable event to both parties see 114_tc_259 under the circumstances ms ringbloom was obliged to include in her gross_income in the manner provided under sec_72 those amounts if any subsequently paid or distributed to her from the ira see sec_408 as previously mentioned the record does not include any objective evidence of the timing or amounts of any distributions that ms ringbloom may have taken from the ira in or iii alimony paid deduction in contrast to the treatment normally afforded divisions of marital property incident_to_divorce sec_215 and b allows a deduction to the paying spouse for the alimony or separate_maintenance payments as defined in sec_71 made during the paying spouse’s tax_year that are includible in the recipient spouse’s gross_income under sec_71 the term alimony_or_separate_maintenance_payment is defined in sec_71 as follows in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse each of the elements prescribed in sec_71 must be satisfied before a payment qualifies as alimony or separate_maintenance see sa’d v commissioner tcmemo_2012_348 at the characterization of payments in a divorce_or_separation_instrument as alimony or separate_maintenance is not controlling see baker v commissioner tcmemo_2000_164 only payments in cash qualify as alimony or separate_maintenance payments as defined in sec_71 see 125_tc_271 this requirement is one of several rules designed to establish an objective albeit rough distinction between support payments and property_settlements property_settlements typically consist of in_kind divisions of a couple’s property while support payments are usually in cash boris i bittker lawrence lokken federal taxation of income estates and gifts para pincite 3d ed in this regard sec_1_71-1t q a-5 temporary income_tax regs fed reg date provides q-5 may alimony or separate_maintenance payments be made in a form other than cash a-5 no only cash payments including checks and money orders payable on demand qualify as alimony or separate_maintenance payments transfers of services or property including a debt_instrument of a third party or an annuity_contract execution of a debt_instrument by the payor or the use of property of the payor do not qualify as alimony or separate_maintenance payments consistent with the terms of the amended decree petitioner’s transfer of an interest in his ira to ms ringbloom served to satisfy his legal_obligation to make maintenance payments to her for months spanning the taxable years and although it is debatable whether the transfer constituted a payment in cash within the meaning of sec_71 we need not resolve that question here rather assuming for the sake of argument that the transfer amounted to a payment in cash petitioner made the payment during the taxable_year as opposed to see melvin v commissioner tcmemo_2008_115 a lump-sum alimony payment normally is deductible in the year paid aff’d 303_fedappx_791 11th cir consequently any deduction for the alimony that petitioner paid in connection with the transfer of an interest in his ira to ms ringbloom is properly claimed under sec_215 and b if at all for the taxable_year equally important we note that no provision in the amended decree addressed the disposition of the transferred interest in the ira in the event of ms ringbloom’s untimely death ie before the expiration of the 17-month period ending date considering all of the circumstances we assume that any assets remaining in the ira would have been paid to ms ringbloom’s estate or to any beneficiaries she might designate--a disposition that would be contrary to the requirement in sec_71 that there be no liability to make any such payment for any period after the death of the payee spouse see sugarman v commissioner tcmemo_1996_410 analyzing state law and finding payments to be in the nature of a property settlement rather than alimony separate_maintenance where payments would not necessarily have terminated if the taxpayer died before the end of the payment stream because the taxpayer’s estate would have had a valid claim for the remainder of the payments petitioner has not invited the court’s attention to any applicable_provision of state law that would alter our holding in this case consistent with the preceding discussion we conclude that petitioner is not entitled to a deduction for alimony paid in excess of the amount respondent has conceded to reflect the foregoing decision will be entered under rule
